APPEAL OF AUTOMATIC SPRINKLER COMPANY OF AMERICA.Automatic Sprinkler Co. v. CommissionerDocket No. 4987.United States Board of Tax Appeals5 B.T.A. 479; 1926 BTA LEXIS 2853; November 12, 1926, Decided *2853 Irving Smith, Jr., Esq., for the petitioner.  Thomas P. Dudley, Jr., Esq., for the Commissioner.  LITTLETON*479  LITTLETON: This is an appeal from the determination of deficiencies for the years 1918 and 1919 in the amounts of $32,802.85 and $7,800.80, respectively, of which amounts approximately $2,100 is in dispute.  The controversy arises from the reduction by the Commissioner from $50,000 to $25,000 of invested capital, representing alleged value of patents and license agreements.  *480  FINDINGS OF FACT.  The taxpayer is a Delaware corporation with principal office in New York City.  During the taxable years it was affiliated with the Sypho-Chemical Sprinkler Corporation.  On February 6, 1916, the Sypho-Chemical Sprinkler Corporation acquired for $200,000 par value of its capital stock certain patents and license agreements covering a certain automatic fire extinguishment system, which patents and license agreements had an actual cash value at the time acquired for stock of $50,000.  Judgment will be entered for the petitioner upon the issue raised on 15 days' notice, under Rule 50.